DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Applicant’s amendment and remarks filed on 9/28/2020 have been entered.  In the amendment, the specification has been amended.  Claims 1, 3-7, 10, 13, 15, 17-19, 21, and 23 have been amended.  Claims 8, 20, 22, and 24 have been cancelled. 
The objection to the specification has been withdrawn. 
The objections to claims 7 and 13 have been withdrawn. 
The rejections of claims 8, 20, 22, and 24 under 35 U.S.C. § 102(a)(1) are rendered moot by the cancellation of those claims. 

Response to Arguments
Applicant's arguments filed 9/28/2020 have been fully considered but they are not persuasive” 
The claim language uses the term “comprising”, which is open-ended.  There is nothing in the claims to indicate that the first region and the second region together make up the entirety of the disc. 
Applicant makes allegations concerning An based on FIG. 3, in reference to the rejections of claim 21, but the cited portions of An nowhere mention FIG. 3 (discussed in paragraph [0039] of An, not paragraphs [0032]-[0034]). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9-19, 21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by An et al. (US 2011/0210238). 
As to claim 1, An discloses a coding disc having a first surface and a second surface opposite to the first surface (FIG. 2), comprising: 
a first region in which a plurality of apertures/slots are located (FIG. 2; take the first region to extend from just past the 12 o’clock position at the top of the disc in the figure, continuing counterclockwise to just beyond the 9 o’clock position so as to include the three slots 310a, 310b, and 310c, and just those slots); and 
a second region having no aperture/slots (FIG. 2; take the second region to extend from where the first region ends just beyond the 310c slot at about 9 o’clock, then continuing to just before another instance of slot 310a at about the 8 o’clock position), wherein the plurality of apertures/slots include: 
a first aperture/slot penetrating the coding disc from the first surface of the coding disc to the second surface of the coding disc, the first aperture/slot having a first width (FIG. 2, reference number 310a; paragraph [0030]; width ‘a’); and 
a second aperture/slot penetrating the coding disc from the first surface of the coding disc to the second surface of the coding disc, the second aperture/slot having a second width (FIG. 2, reference number 310b; paragraph [0030]; width ‘b’), 
wherein the second width of the second aperture/slot is different from the first width of the first aperture/slot (FIG. 2; paragraph [0030]); and 
wherein an arc length of the second region is greater than an arc length between any two adjacent aperture/slots of the plurality of apertures/slots in the first region (FIG. 2; an arc length of the second region as defined above is d-a, the arc length between slots 310a and 310b in the first region is d-b, the arc length between slots 310b and 310c in the first region is d-c; the figure shows b and c to both be greater than a, consequently d-a is greater than both d-b and d-c; while specific dimensions cannot be concluded from looking at the drawings, An indicates in paragraph [0031] and later paragraphs that the sequence of slots around the circumference is significant, and that from a particular starting position the order of slots is a, a, b, b, c, c, a, c, b; were the slot widths not ordered in magnitude a<b<c, a different choice of first region and second region could still be found, so as to satisfy the newly added limitation; moreover it would appear that An would want to arrange just such a relation between region dimensions so that, e.g., the arc length of the second region can function so as to generate a “stop bit” or “mark” or the like in the sequence of light pulses). 
As to claim 2, An further discloses that the second width of the second aperture/slot is greater than the first width of the first aperture/slot (FIG. 2). 
As to claim 3, An further discloses a plurality of third aperture/slots penetrating the coding disc from the first surface of the coding disc to the second surface of the coding disc, wherein the first aperture/slot, the second aperture/slot and the plurality of third aperture/slots are separated from one another (FIG. 2, a slot 310a at about 8 o’clock and two slots 310c at about 7 o’clock and 6 o’clock). 
As to claim 4, An further discloses that a width of each of the plurality of third aperture/slots is substantially the same as the first width of the first aperture/slot (FIG. 2). 
As to claim 5, An further discloses that a width of each of the plurality of third aperture/slots is less than the second width of the second aperture/slot (FIG. 2). 
As to claim 6, An further discloses that each of the plurality of third aperture/slots is equally spaced apart from one another (FIG. 2, a slot 310a at about 8 o’clock and two slots 310c at about 7 o’clock and 6 o’clock, these consecutive slots are each spaced d-c; alternatively, FIG. 5 shows equal width slots 360, each beginning at positions spaced ‘d’ from one another, so adjacent slots 360 are equally spaced; An completely anticipates this aspect if only three of slots 360 are considered, e.g., one at about 12 o’clock, one at about 4’o’clock, and one at about 8’oclock – each of these is spaced the same from either of the two others, about 120 degrees, thus completely satisfying the language of this newly added limitation, while a similar construction also satisfies the limitations of claim 3). 
As to claim 7, An further discloses that the first aperture/slot is located at a first side of the second aperture/slot and the plurality of third aperture/slots are located at a second side of the second aperture/slot, wherein an arc length between the second aperture/slot and one of the plurality of third aperture/slots is greater than an arc length between the second aperture/slot and the first aperture/slot (FIG. 2, a slot 310a at about 8 o’clock and two slots 310c at about 7 o’clock and 6 o’clock; d-b is shown in the figures to be less than 2d-a). 
As to claim 9, An further discloses that the plurality of apertures/slots are disposed adjacent to the periphery of the coding disc (FIG. 2). 
As to claim 10, An discloses an encoder, comprising: 
a light emitter having a light emitting region (FIGS. 2, 3A; paragraph [0032]; an encoder comprising a light emitter (100) and an optical sensor (500) facing the light emitter with the coding disc in between); 
an optical sensor having an optical sensing region facing the light emitting region (FIGS. 2, 3A; paragraph [0032]; an encoder comprising a light emitter (100) and an optical sensor (500) facing the light emitter with the coding disc in between); and 
an opaque plate disposed between the light emitting region and the optical sensing region (FIGS. 2, 3A; paragraph [0032]; an encoder comprising a light emitter (100) and an optical sensor (500) facing the light emitter with the coding disc in between), the opaque plate comprising: 
a first region in which a plurality of apertures/slots are located (FIG. 2; take the first region to extend from just past the 12 o’clock position at the top of the disc in the figure, continuing counterclockwise to just beyond the 9 o’clock position so as to include the three slots 310a, 310b, and 310c, and just those slots); and 
a second region having no aperture/slots (FIG. 2; take the second region to extend from where the first region ends just beyond the 310c slot at about 9 o’clock, then continuing to just before another instance of slot 310a at about the 8 o’clock position), wherein the plurality of apertures/slots include: 
a first aperture/slot penetrating the opaque plate, the first aperture/slot having a first width (FIG. 2, reference number 310a; paragraph [0030]; width ‘a’); 
a second aperture/slot penetrating the opaque plate, the second aperture/slot having a second width (FIG. 2, reference number 310b; paragraph [0030]; width ‘b’), 
wherein the second width of the second aperture/slot is different from the first width of the first aperture/slot (FIG. 2; paragraph [0030]); 
wherein an arc length of the second region is greater than an arc length between any two adjacent aperture/slots of the plurality of apertures/slots in the first region (FIG. 2; an arc length of the second region as defined above is d-a, the arc length between slots 310a and 310b in the first region is d-b, the arc length between slots 310b and 310c in the first region is d-c; the figure shows b and c to both be greater than a, consequently d-a is greater than both d-b and d-c; while specific dimensions cannot be concluded from looking at the drawings, An indicates in paragraph [0031] and later paragraphs that the sequence of slots around the circumference is significant, and that from a particular starting position the order of slots is a, a, b, b, c, c, a, c, b; were the slot widths not ordered in magnitude a<b<c, a different choice of first region and second region could still be found, so as to satisfy the newly added limitation; moreover it would appear that An would want to arrange just such a relation between region dimensions so that, e.g., the arc length of the second region can function so as to generate a “stop bit” or “mark” or the like in the sequence of light pulses). 
As to claim 11, An further discloses that the optical sensor is configured to: generate a first signal while the light passing through the first aperture/slot arrives at the optical sensing region; and generate a second signal while no light arrives at the optical sensing region (paragraphs [0030], [0032], [0034]). 
As to claim 12, An further discloses that the first signal has a first voltage level and the second signal has a second voltage level, and that the first voltage level is greater than the second voltage level (paragraphs [0030], [0032], [0034]). 
As to claim 13, An further discloses that a time period of the first signal represents a first rotation degree/angle of the opaque plate; and a time period of the second signal represents a second rotation degree/angle of the opaque plate (paragraphs [0030], [0032], [0034]). 
As to claim 14, An further discloses that the first rotation degree/angle is substantially the same as the second rotation degree/angle (paragraphs [0030], [0032], [0034]). 
As to claim 15, An discloses that the optical sensor generates a third signal while the light passing through the second aperture/slot arrives at the optical sensing region, and wherein the third signal has the first voltage level; and wherein a time period of the third signal is greater than a time period of the first signal (FIGS. 2, 3, 6, 9; paragraph [0053]). 
As to claim 16, An further discloses that the second width of the second aperture/slot is greater than the first width of the first aperture/slot (paragraphs [0030], [0032], [0034]). 
As to claim 17, An further discloses a plurality of third aperture/slots, each of the plurality of third aperture/slots having the first width, wherein the first aperture/slot, the second aperture/slot, and the plurality of third aperture/slots are separated from another (FIGS. 2, 5; paragraphs [0030], [0032], [0034]). 
As to claim 18, An further discloses that each of the plurality of third aperture/slots is equally spaced apart from one another (FIG. 2, a slot 310a at about 8 o’clock and two slots 310c at about 7 o’clock and 6 o’clock, these consecutive slots are each spaced d-c; alternatively, FIG. 5 shows equal width slots 360, each beginning at positions spaced ‘d’ from one another, so adjacent slots 360 are equally spaced; An completely anticipates this aspect if only three of slots 360 are considered, e.g., one at about 12 o’clock, one at about 4’o’clock, and one at about 8’oclock – each of these is spaced the same from either of the two others, about 120 degrees, thus completely satisfying the language of this newly added limitation, while a similar construction also satisfies the limitations of claim 17). 
As to claim 19, An further discloses that the first aperture/slot is located at a first side of the second aperture/slot and the plurality of third aperture/slots are located at a second side of the second aperture/slot, wherein an arc length between the second aperture/slot and one of the plurality of third aperture/slot§. is greater than an arc length between the second aperture/slot and the first aperture/slot (FIG. 2, a slot 310a at about 8 o’clock and two slots 310c at about 7 o’clock and 6 o’clock; d-b is shown in the figures to be less than 2d-a). 
As to claim 21, An discloses a method of determining a position of an object (Abstract, “moving part”), comprising: 
determining a reference time period (paragraph [0053], “pulse widths”, “time domain”, “time bases”, in particular, lines 5-6: “normalized to a time domain based on the third signal S3”); 
comparing a first time period of a first signal with the reference time period (paragraph [0053], “normalized”); and 
determining the position of the object depending on the comparison between the first time period and the reference time period (paragraph [0053], “pulse widths”, “time domain”, “time bases”, but see also paragraph [0070]; 
wherein the position of the object is determined to be at an intermediate position while the first time period is substantially the same as the reference time period (paragraphs [0032]-[0034], which nowhere discuss FIG. 3); 
wherein the position of the object is determined to be at a terminal/end position while the first time period is greater than the reference time period (paragraphs [0032]-[0034], which nowhere discuss FIG. 3). 
As to claim 23, An further discloses that the object is determined to be at a first terminal/end position while the first time period is greater than the reference time period and the first signal has a first voltage level; the object is determined to be at a second terminal/end position while the first time period is greater than the reference time period and the first signal has a second voltage level; and wherein the first voltage level is different from the second voltage level (paragraphs [0032]-[0034]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645